Opinion oe the Court bv
Judge Williams:
We concur with the Circuit Court that the deed from Aug. L.1 Chandler to his brother, Josiah Chandler, was absolute and not an error, that he was of full age when he made it, and that it hád never been rescinded. :
'• But, we think, an erroneous construction was placed on Josiah Chandler’s will. He evidently intended to dispose of all his estate and to die intestate as to none; the devise was of all his land and personalty to- his wife for life or widowhood charged with the-payment of his debts; he made his wife executrix so long as she1 lived-and1 remained a widow; then he desired Tramwell Parker to *302execute this will “ to put the remainder of my property around me and mine ”
The testator had lost all of his children, and evidently after providing for his surviving relict during her life or widowhood, his next object was to have the last resting place of himself and descendants adorned; and, however singular the devise or form of its expression, we cannot doubt but this was his object and the only reasonable construction to be given to those words that dispose of the reversionary interest after the estate devised to his wife. Such a devise is legal, however singular, and we cannot frustrate the intention of the testator so clearly and distinctly announced, as it contravenes no public policy nor principle of common nor statute law known to us.
The deed of Parker who qualified as an executor, after the death of the testator’s widow to Freer, conveyed to him the legal title to the land.
"Wherefore, the judgment is reversed, with directions to dismiss appellee’s bill absolutely.